Citation Nr: 1339574	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability and substance abuse.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to a compensable rating for a skin disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded these claims for additional development in October 2012.  

The issue of entitlement to service connection for a psychiatric disability and substance abuse is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have residuals of frostbite of the feet that are attributable to active duty service and the diagnosed foot disabilities are less likely related to service.

2.  The Veteran's skin disability affects less than 5 percent of the total body surface and less than 5 percent of exposed areas, and no more than topical therapy is required for control.  




CONCLUSIONS OF LAW

1.  The Veteran's does not have residuals of frostbite of the feet that is the result of disease or injury incurred in or aggravated during active service, and the currently diagnosed bilateral foot disability was not incurred in or aggravated by service and is not due to any incident of service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a compensable rating for a service-connected skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2009 and March 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Bilateral Foot Disability

The Veteran claims that he has residuals of frostbite related to his active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service medical records shows that the Veteran was seen for a report of frostbite of both feet for twelve days April 1982.  No swelling or discoloration was noted at that time.  The examiner indicated that it appeared that the Veteran's boots were too tight.  In March 1982, the Veteran was seen for a minor irritation to the top of the right foot due to lacing of the boots.  In September 1982, the Veteran was seen for a report of a blister on the left foot beside the big toe, due to rubbing of the boots.  The records are otherwise negative for any reference to treatment of the feet.  The Veteran declined an examination at separation from service.  

At a February 2009 VA examination, the Veteran denied post-service treatment for his feet until October 2008 when he was seen for pes cavus and plantar fasciitis.  With regard to his claim of exposure to cold weather, the Veteran reported that he had pain in his feet when he was exposed to very cold weather.  He indicated that his feet were pale during those occasions but he denied any other skin changes.  He indicated that it was painful to walk during those times.  The Veteran also endorsed pain of the bilateral plantar aspect of his feet, relieved by the use of orthotics.  The examiner performed a physical examination which included x-rays of the feet and a cold immersion test.  The cold immersion test was negative for cold intolerance, pain, or paresthesias during or following the test and the neurovascular examination was normal with no discoloration or other skin changes.  The examiner diagnosed the Veteran with mild acute cold injury of the feet with normal examination.  There was no evidence of cold injury residuals such as cold sensitivity, neuropathy, or peripheral vascular disease.  The examiner also diagnosed bilateral pes cavus, mild hallux valgus, and resolved plantar fasciitis.  The examiner noted that plantar fasciitis was a direct result of his pes cavus and the conditions were completely unrelated to the cold injury as pes cavus was a congenital anomaly.  

At a hearing before a DRO in January 2013, the Veteran testified that he has had trouble with his feet since he had frostbite in service.  He indicated that he felt tingling in his feet and his feet get cold faster than usual.  

VA outpatient treatment reports dated from August 2008 to April 2013 shows that the Veteran reported a cold injury in service in August 2008.  A diagnosis of onychomycosis was rendered at that time.  In October 2008, the Veteran was seen for a report of heel and arch pain for a few weeks.  He was assessed with bilateral plantar fasciitis and pes cavus.    

At a VA foot examination in February 2013, following a review of the claims file and history provided by the Veteran and a physical examination, the examiner diagnosed the Veteran with pes cavus and plantar fasciitis.  Hallux valgus was not diagnosed at that time.  The examiner reviewed x-rays of the feet which revealed retrocalcaneal spur and hammer toes.  The examiner opined that the Veteran's foot pain was not the result of service boots or cold injury.  The examiner noted that there was no documentation that supported a report of pain in the Veteran's feet for more than twenty-five years.  The examiner indicated that the Veteran recently presented with pes cavus and plantar fasciitis seen in the general population.  The examiner concluded that the Veteran's pes cavus and plantar fasciitis were minor conditions with a recent onset considered too remote to be the result of service.  

At a VA cold injury protocol examination in February 2013, the Veteran reported that being in the cold during service resulted in a lack of tolerance for the cold.  He reported cramping in the toes and pain in the soles of his feet in the morning.  He indicated that he had obtained inserts for his feet within the past few years.  Following a physical examination, the examiner concluded that there was no physical examination evidence, radiographic evidence, or medical documentation to support cold injury.  The examiner concluded that the Veteran had foot pain as a result of plantar fasciitis which surfaced well after the conclusion of service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of frostbite or any other foot disability.  

The first medical evidence of treatment for any foot condition came in 2008, twenty-five years after the Veteran left service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time between service and the first diagnosis of record of any foot disability is evidence that weighs against the Veteran's claim.

Moreover, the only medical opinions of record, those of the February 2009 and February 2013 VA examiners, indicate that the Veteran's variously diagnosed foot disabilities were less likely than not related to the Veteran's service.  The examiners provided rationales to support their opinions.  There is no contrary competent medical evidence.  Consequently, the competent evidence of record does not reveal a showing of a relationship of the Veteran's claimed residuals of frostbite to the Veteran's period of service.

The Board acknowledges that the Veteran is competent to report that he experienced foot pain since service and sought treatment for foot pain following a cold injury in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced pain since the frostbite injury in service and sought treatment for the same following service.  The Board finds that the Veteran's report that he had foot pain since service is credible.

However, although the Veteran contends that he residuals of frostbite of the feet related to his service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed residuals of frostbite because such matters require medical expertise.  Because post-service evidence found a normal cold immersion test and the examiner found no evidence of residuals of any cold injury, the Board finds that the evidence does not support a continuity of symptomatology of any cold injury.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding residuals of frostbite being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA examiners' opinions to be more probative as to the etiology of the Veteran's current foot disabilities.  The Board finds that the preponderance of the evidence is against a finding that the current pes cavus and plantar fasciitis or any other foot disability is related to service, including any service frostbite injury.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for residuals of frostbite, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



Increased Rating for Skin Disability

The Veteran claims that his skin disability warrants a compensable rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).

At a February 2009 VA examination, the Veteran reported intermittent flares of pruritic scaly patches that erupted over his legs, arms, and torso.  The flares were relieved by the use of Hydrocortisone cream.  He denied having had a flare up for one year.  The Veteran denied problems of pruritis, scaly plaques, pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, or disfigurement.  He denied any current treatment and he denied any specific aggravating factors for his rash.  The examiner diagnosed no evidence of active eczema with a normal skin examination.

At a January 2013 hearing before a DRO, the Veteran indicated that his eczema was worse in the summer.  He indicated that he went to VA over the summer to get some medication for his rash.  

At a February 2013 VA skin examination, the Veteran was noted to have a diagnosis of eczema dating back to the 1980s.  The examiner indicated that the Veteran treated his skin with Hydrocerin cream on his arms and legs daily to prevent eruptions of eczema that typically flare in the summer.  Physical examination revealed no eczema and the total body area and the total exposed area affected was "none."  The examiner indicated that the Veteran's skin disability did not impact his ability to work.  The examiner concluded that the Veteran was free of rash at the time of the examination.  The examiner also noted that while the Veteran had been prescribed triamcinolone, a steroid cream, he denied using the steroid cream.  The examiner indicated that the medication the Veteran used, Hydrocerin cream, was designed to prevent eczema from being severe or from occurring at all.   

VA outpatient treatment reports dated from August 2008 to April 2013 show that an examination of the skin was normal with good turgor and no lesions in August 2008.  His skin was again normal in November 2008.  In August 2012, the Veteran was seen to discuss his eczema which he reported to be under control.  Examination of the skin was noted to be normal with the exception of excoriations on the right anterior shin and hyperpigmentation of the antecubital and popliteal fossas.  The examiner recommended the use of Eucerin cream rather than cocoa butter.  A medication list dated in January 2013 shows that the Veteran had been prescribed Hydrocerin cream and Triamcinolone cream. 

The Veteran is seeking a compensable rating his service-connected skin disability, which is rated under Diagnostic Code 7806 which pertains to dermatitis or eczema.  38 C.F.R. § 4.118 (2013).  

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 0 percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2013).  

Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  In this case, because the Veteran's skin disorder is not manifested by disfigurement of the head, face, or neck or scars, the disability is more appropriately rated under the criteria found at Diagnostic Code 7806.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin.  
Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  Although the Veteran's claim was filed on October 28, 2008, after the amended regulations became effective, the Veteran's predominant disability is not manifested by disfigurement of the head, face or neck or scars and therefore will not be rated under the criteria pertaining to Diagnostic Codes 7800-7805.  

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of a compensable rating for a skin disability at any time during the pendency of the appeal.  At no time during the pendency of the appeal has the Veteran's skin disability been shown by the evidence to affect 5 percent or more of his entire body, or at least 5 percent of exposed areas.  Additionally, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of less than six weeks during the past 12-month period.  Although the VA records show that Veteran was prescribed a steroid topical cream, he specifically reported that he had not used the steroid cream at the time of his most recent VA examination in February 2013.  Furthermore, while he may have been prescribed that cream, it is not shown to have been used during the period on appeal.

In the absence of manifestations required for a higher rating, the Board finds that the weight of the evidence is against the assignment of a higher schedular rating under Diagnostic Code 7806.  

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected skin disability markedly interfered with employment, beyond that contemplated in the assigned rating, or warranted frequent periods of hospitalization.  None of the examiners of record concluded that the Veteran's disability markedly interfered with his ability to maintain employment at any time during the relevant appeal period.  The VA examiner found no interference.  Moreover, the service-connected skin disability did not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown and the schedular rating criteria are not shown to be inadequate.  The schedular rating criteria provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for a service-connected skin disability at any time during the pendency of appeal, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to a compensable rating for a skin disability is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately necessary with regard to the claim of entitlement to service connection for a psychiatric disability and substance abuse. 

As an initial matter, the Board notes that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided VA psychiatric examinations in April 2009 and February 2013.  

At the time of the April 2009 VA examination, the Veteran was diagnosed with alcohol, cannabis, and cocaine dependence in remission while in treatment; depressive disorder; psychosis secondary to substance abuse; and personality disorder with antisocial characteristics.  The examiner indicated that the Veteran did not have posttraumatic stress disorder (PTSD) because the Veteran's reported stressor did not qualify him for that a diagnosis.  The examiner opined that alcohol abuse pre-existed service and was not caused by or as a result of any related event; cocaine and cannabis abuse were not caused  by any incident in service and predated active duty; depressive disorder was not a result of any event incurred during service; psychosis secondary to substance abuse was not caused by or a result of active duty; personality disorder was not a result of any event incurred during service; and a diagnosis of PTSD was not appropriate, there were no related symptoms and the initial criteria of a traumatic event was not justified.  The examiner concluded that there was no indication that anything the Veteran experienced during service caused the psychiatric disorder or exacerbated the substance abuse.  The examiner noted that depression, polysubstance abuse and personality disorder aggravated each other, but were unrelated to issues the Veteran experienced in service.  The examiner indicated that the severity of the Veteran's substance abuse was due to the natural progression and unrelated to service.  The examiner stated that the severity of the Veteran's substance abuse, depression, psychosis due to substance abuse, and personality disorder was the result of factors other than anything the Veteran experienced during service.  The examination did not include psychiatric testing.  Moreover, the examiner did not offer any rationale for the conclusions.  

At the time of the VA psychiatric examination in February 2013, the examiner diagnosed the Veteran with alcohol, cannabis, and cocaine dependence, in remission.  The examiner indicated that the Veteran did not meet the DSM-IV full criteria for PTSD.  The examiner opined that it was less likely than not that the diagnoses of alcohol, cannabis, and cocaine dependence were caused by, the result of, or were permanently aggravated by any other mental disorder.  The examiner noted that the Veteran's report of PTSD symptoms were subthreshold by quantity, frequency, and intensity based on the Veteran's self-report and a review of his medical records.  The examiner determined that the active diagnosis of a psychotic disorder contained in the Veteran's VA medical records was inappropriate as the Veteran did not meet the diagnostic criteria for that disorder.  The examiner noted that the diagnosis was not supported by psychological testing or a rationale for the diagnosis sufficient to meet the formal criteria for a mental illness.  The examiner did not address the diagnosis of depressive disorder.  Moreover, while the examiner indicated that there was no psychological testing to support the diagnosis of psychosis, no psychiatric testing was performed at the time of the VA examination in order to determine the appropriate psychiatric diagnoses.  Consequently, the Veteran should once again be afforded a VA examination with psychiatric testing.  

VA outpatient treatment reports dated from January 2009 to October 2009 and from February 2010 through April 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated from October 2009 to February 2010 and since April 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated during the period from October 2009 to February 2010 and since April 2013.

2.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should attempt to reconcile the current opinion with the other opinions of record.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Psychiatric testing sufficient to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

(c)  With regard to each diagnosed psychiatric disorders of record, including psychoses and depressive disorder, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disorders is related to the Veteran's active service.  

(d)  If any psychiatric disorders are found to be related to service, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that substance abuse and alcohol abuse disorder is caused by the psychiatric disorder found to be related to service.  

3.  Then, readjudicate the issues on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


